Plaintiff brought the present suit against her husband, Salvadore Navarro, for separation from bed and board on the ground that defendant beat plaintiff so cruelly as to render their living together insupportable. Defendant reconvened for a judgment, granting him a divorce against plaintiff, on the ground of adultery. There was judgment below in favor of plaintiff rejecting defendant's reconventional demand for a divorce and granting plaintiff a judgment of separation from bed and board on the ground of cruelty.
The evidence is clear to the effect that defendant beat his wife cruelly, thereby forcing her to leave the matrimonial domicile in the hours of the night and appeal to a neighbor for protection. We therefore think that the judge below did not err in granting plaintiff a separation from bed and board.
As to defendant's reconventional demand, the evidence offered in support thereof is incredible, and is not entitled to weight in any court. There has been a clear failure of *Page 72 
proof on defendant's part to establish the adultery charged.
The case presents only a question of fact. The record discloses no reason whatever for us to disturb the judgment rendered below.
The judgment is therefore affirmed.